Case 3:19-cv-00021-SMY Document 70 Filed 10/27/20 Page 1 of 4 Page ID #867




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LAURENCE LOVEJOY,                               )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-CV-21-SMY-MAB
                                                 )
 JACQUELINE LASHBROOK,                           )
                                                 )
                        Defendant.               )
                                                 )
                                                 )
                                                 )

                            MEMORANDUM AND ORDER
YANDLE, District Judge

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Mark A. Beatty (Doc. 66), recommending the granting of Defendant

Jacqueline Lashbrook’s Motion for Summary Judgment for Failure to Exhaust Administrative

Remedies (Doc. 26). Plaintiff Laurence Lovejoy filed a timely objection (Doc. 67). For the

following reasons, Judge Beatty’s Report and Recommendation is ADOPTED.

                                          Background

       Plaintiff Laurence Lovejoy, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), brings this civil action pursuant to 42 U.S.C. § 1983 for alleged violations

of his constitutional rights occurring while he was incarcerated at Menard Correctional Center

(Doc. 1). Specifically, Plaintiff alleges that Defendant Jacqueline Lashbrook was deliberately

indifferent to his serious medical needs related to severe migraine headaches. Following threshold

review of the Complaint (Doc. 9), Plaintiff is proceeding on an Eighth Amendment deliberate

indifference claim against Defendant Lashbrook. Lashbrook has moved for summary judgment

                                           Page 1 of 4
Case 3:19-cv-00021-SMY Document 70 Filed 10/27/20 Page 2 of 4 Page ID #868




on the basis that Plaintiff failed to exhaust his administrative remedies prior to filing suit (Doc.

26).

                                            Discussion

       Pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008, Magistrate Judge Mark Beatty

conducted an evidentiary hearing regarding Defendant Lashbrook’s motion on January 9, 2020

(Doc. 52). He subsequently issued his Report and Recommendation setting forth his findings and

conclusions. Judge Beatty found that of the 10 medical care related grievances submitted by

Plaintiff, 7 were submitted to the Administrative Review Board (“ARB”), and only 2 of them –

dated May 10, 2018 and June 21, 2018 – received responses from the ARB prior to Plaintiff filing

this case. He also found that Defendant Lashbrook was not named in either of those grievances

and that there is no suggestion in the grievances that Plaintiff was complaining or attempting to

complain that Lashbrook was aware Plaintiff was receiving inadequate medical care and approved,

condoned, or turned a blind eye as required in Perez v. Fenoglio. As a result, Judge Beatty

recommends that Defendant Lashbrook’s motion be granted and that Plaintiff’s claim be dismissed

without prejudice for failure to exhaust administrative remedies.

       Because Plaintiff filed an objection, the undersigned must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); see also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires

the Court to “give fresh consideration to those issues to which specific objections have been made”

and to make a decision “based on an independent review of the evidence and arguments without

giving any presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013). The Court “may accept, reject or modify the magistrate judge’s

recommended decision.” Id.



                                            Page 2 of 4
Case 3:19-cv-00021-SMY Document 70 Filed 10/27/20 Page 3 of 4 Page ID #869




       As an initial matter, Plaintiff asserts that Judge Beatty’s denial of his request to continue

the Pavey hearing caused him actual prejudice. Plaintiff requested the continuance because he did

not have his paperwork available to him during the hearing (after the hearing was delayed for over

4 hours due to issues with the prison). His request was denied. However, Plaintiff was given an

opportunity to supplement the record after the hearing and did so (see Docs. 63 and 64). Therefore,

he suffered no prejudice as the result of Judge Beatty’s denial of a continuance.

       Next, Plaintiff asserts that he filed 10 grievances at the institutional level, and as Warden,

Defendant Lashbrook had authority to make the final decision at the institutional level but failed

to do so. He argues that because his grievances were “mishandled” at the institutional level, the

administrative remedies became unavailable to him. The Prison Litigation Reform Act requires

inmates to exhaust all available administrative remedies before filing suit. 42 U.S.C. § 1997e(a).

Proper exhaustion requires that an inmate file grievances and appeals in the place, at the time, and

in the manner the prison’s administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002). Further, administrative regulations require that the grievance “contain factual

details regarding each aspect of the offender’s complaining, including what happened, when,

where, and the name of each person who is the subject of or who is otherwise involved in the

complaint.” 20 ILL.ADMIN. CODE § 504.810(c) (2017).

       Here, neither of the 2 medical grievances that received responses from the ARB mention

Defendant Lashbrook or suggest that she was aware of Plaintiff’s alleged inadequate medical care.

As such, Plaintiff’s May 10, 2018 and June 21, 2018 grievances did not exhaust his administrative

remedies as to his claims against Defendant Lashbrook. Like Judge Beatty, the undersigned finds

Plaintiff’s argument that the grievance process was unavailable to him unpersuasive; the grievance

record provided to the Court proves otherwise.



                                            Page 3 of 4
    Case 3:19-cv-00021-SMY Document 70 Filed 10/27/20 Page 4 of 4 Page ID #870




         For the foregoing reasons, the Court finds Judge Beatty’s factual findings and analysis to

be thorough and accurate and ADOPTS his Report and Recommendation (Doc. 66) in its entirety.

Accordingly, Defendant Lashbrook’s Motion for Summary Judgment (Doc. 26) is GRANTED

and Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice. 1                                  The Clerk is

DIRECTED to enter judgment accordingly and to close this case.

         IT IS SO ORDERED.

         DATED: October 27, 2020




                                                                STACI M. YANDLE
                                                                United States District Judge




1
  Plaintiff also filed a pleading titled, “Motion Objecting to Magistrate Judge Mark A. Beatty and Judge Staci Yandle
Committing Plaint Error, Abuse of Discretion, Acting as Advocate for the Defendants, and Undue Delay which
Resulted in Actual Prejudice to this Plaintiff by Laurence Lovejoy” (Doc. 68). In the filing, Plaintiff complains about
the Court’s handling of the Pavey hearing and his case in general but seeks no specific relief. As such, the pleading
is without legal basis and is therefore STRICKEN.

                                                     Page 4 of 4
